Citation Nr: 0613661	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to chronic sleep disturbance, nightmares, 
flashbacks, anxiety and depression.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim for increase was 
received in June 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a letter dated in July 2001 instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence in support of 
it.  The letter indicated that the RO had requested VA 
treatment records.  A VCAA letter dated in October 2004 
apprised the veteran of the information and evidence 
necessary to substantiate his claim for a higher rating and 
explained the laws and regulations pertaining to the claim.  
He was told how VA would assist him in obtaining evidence 
supportive of his claim, and which evidence VA was 
responsible for obtaining.  The letter also indicated what 
evidence had been received.  The veteran's claim was 
subsequently adjudicated and a supplemental statement of the 
case issued in August 2005.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA treatment records have been 
obtained and associated with the record.  The veteran has 
been afforded VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

Review of the record discloses that the veteran is seen every 
two to three months for psychiatric care.  

An August 2000 treatment note indicates the veteran's report 
of nightmares a couple of times per month.  The provider 
noted that the veteran's wife had vision problems.  The 
veteran's Global Assessment of Functioning (GAF) score was 
70.  He was prescribed additional medication.

In his June 2001 claim for increase, the veteran indicated 
that his condition had worsened to the point of daily stress.  

A June 2001 VA treatment note indicates the veteran's report 
of no nightmares.  The provider observed that the veteran had 
recently undergone gall bladder surgery and that he had 
experienced a great deal of pain.  The diagnosis was PTSD and 
the veteran's GAF score was 65.

A VA psychiatric examination was carried out in September 
2001.  The examiner noted that the veteran had experienced 
delayed onset of memories of combat during World War II.  The 
veteran reported periods of increased anxiety and arousal 
during the day as well as increased startle response.  He 
denied hypervigilance.  He did not  report social withdrawal 
and did not appear to have a constriction in interests.  He 
noted that he kept in contact with some friends and that he 
lived in a house with his wife.  He denied irritability.  He 
reported that he did not sleep well and that he had a poor 
appetite.  He indicated that he was able to do some simple 
shopping, driving and cooking.  He stated that he read the 
newspaper and some magazines.  On mental status examination 
the veteran was well groomed and cooperative.  His 
psychomotor activity was within normal limits.  His mood was 
euthymic and he had pleasant and related affect.  He did not 
relate paranoia, delusions, or first rank symptoms.  He did 
not relate suicidal or homicidal ideation.  Thought processes 
were linear and goal-directed without flight of ideas.  The 
veteran was perceptually intact.  He was alert and oriented.  
Concentration was grossly intact.  Insight and judgement were 
intact.  The diagnosis was PTSD.  The examiner assessed the 
veteran's GAF score as 70.  He noted that the veteran kept in 
contact with some friends and that he lived with his wife of 
many years.  He concluded that the prognosis for the veteran 
was good.  

A January 2003 VA mental health note indicates that the 
veteran had wide mood swings and profound depression.  The 
provider noted that the veteran was taking care of his wife 
who was legally blind.  The diagnosis was depression and the 
veteran's GAF score was 40.

An additional VA psychiatric examination was conducted in 
July 2003.  The veteran reported chronic, recurrent 
nightmares and flashbacks about his traumatic experiences.  
He indicated that he did not sleep well and that his 
concentration was not good.  He noted social withdrawal and a 
diminished participation in leisure activities.  He stated 
that he did not maintain any hobbies.  He reported anxiety 
attacks and a startle response.  The examiner noted that the 
veteran retired from work as an equipment operator in 1988.  
On mental status examination the veteran was well groomed and 
cooperative.  Psychomotor activity was within normal limits.  
The veteran's mood was dysphoric and he had a moderately 
constricted affect.  Thought content was normal and the 
veteran did not relate suicidal or homicidal ideation.  
Thought processes were linear and goal-directed.  The veteran 
was alert and grossly oriented.  Recent and remote memory was 
grossly intact, as indicated by his ability to give his 
psychiatric history.  The diagnosis was PTSD, and the 
veteran's GAF score was 55.  The examiner noted the veteran's 
report of social withdrawal and diminished participation in 
leisure activities.  

With his August 2003 substantive appeal, the veteran 
submitted a statement indicating that his moods were getting 
worse and that he got upset very easily.  He related that he 
had memory problems.

An October 2003 VA treatment record indicates that the 
veteran was upset about his wife's health.  He reported that 
he was asking for an increase in his service-connected 
disability because he needed more money.  The diagnosis was 
dysthymia with worry about his wife.  The veteran's GAF score 
was 55.

In December 2003 the veteran related that he took care of his 
wife.  He reported that he had seen part of a movie that set 
off his PTSD.  The provider indicated that the veteran's GAF 
score was 65.

The mental health provider noted in February 2004 that the 
veteran was clinically unchanged.  He noted that the veteran 
continued to do everything for his wife.  The veteran 
indicated that he was doing fine and that he just needed his 
medications.  The diagnosis was depression and the veteran's 
GAF score was 65.

An August 2004 VA treatment record indicates that the veteran 
was using a wheelchair because of a painful leg.  The 
provider noted that the veteran's son had recently suffered 
from health problems and was unable to help him take care of 
his wife.  The provider noted that the veteran looked good 
and had normal affective responses.  The veteran stated that 
he knew he needed medication.  The diagnosis was depression 
and the veteran's GAF score was 60.

In December 2004 the veteran reported that he was barely able 
to care for his wife due to his use of a wheelchair.  He 
indicated that he was doing alright.  The diagnosis was 
depression and the veteran's GAF score was 55.

In July 2005 the mental health provider noted that both the 
veteran and his wife suffered from vision problems.  He 
reported that he was doing fine on his current medications, 
which helped him sleep and controlled the nightmares.  The 
diagnosis was PTSD and the veteran's GAF score was 60.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently rated pursuant to 38 C.F.R. § 
4.132, Diagnostic Code 9411, which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic speech impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2004).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

On review of the evidence of record, the Board finds that the 
veteran's PTSD does not warrant the assignment of a rating 
higher than the currently assigned 30 percent.  In this 
regard, the Board notes the veteran's psychiatric symptoms 
include sleep disturbance, depressed mood, and anxiety, all 
of which are clearly contemplated by the criteria for a 30 
percent evaluation.  At worst, the veteran's GAF score was 
assessed as 40 in January 2003.  However, the veteran's GAF 
was 55 in July 2003.  A GAF score of 55 was also assessed in 
October 2003, at which time the veteran reported being very 
upset about his wife's health.  Subsequently, the veteran's 
GAF score was assessed as 65 in December 2003 and February 
2004, and as 60 in August 2004.   Although a GAF score of 55 
was noted in December 2004, the provider indicated a 
diagnosis of depression.  In any event, such scores indicate 
mild to moderate symptoms.

In order to warrant a higher evaluation, the veteran's PTSD 
must be productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence demonstrates that the 
veteran's PTSD is not productive of such symptoms.  In fact, 
he has indicated that he participates in his wife's care.  
Although the veteran's reports increased anxiety, there is no 
indication that he suffers from panic attacks.  His 
concentration is only mildly impaired.  His judgment and 
insight are intact.  

The Board has been presented with fluctuating GAF scores in 
this case, and accepts that the severity of the veteran's 
PTSD does vary.  However, in June 2000 the GAF was 58, in 
August it was 70, in June 2001 it was 65, in September 2001 
it was 70, in July 2003 it was 55, in October 2003 it was 55, 
in February 2003 it was 65, in August 2004 it was 60, in 
March 2005 it was 55, and in July 2005 it was 60.  The Board 
has considered the totality of the record.  The GAF scores 
prior to and since the January 2003 GAF of 40 reflect that 
the veteran's overall level of functioning is better than the 
isolated GAF of 40.  The Board fully accepts that the GAF of 
40 was accurate and provided by someone competent to render 
such a score.  However, this single brief episode is less 
probative than the evidence reflecting the veteran's overall 
level of functioning.  Accordingly, the Board finds that a 
rating in excess of 30 percent for PTSD is not for 
application.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


